     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DAILY HARVEST, INC.,                            Case No: 18-cv-10464-LTS-OTW

               Plaintiff,                       FIRST AMENDED COMPLAINT FOR
                                                CYBERSQUATTING, TRADEMARK
       v.                                       INFRINGEMENT, TRADEMARK DILUTION,
ENAMING.COM, LLC, TRACY                         TORTIOUS INTERFERENCE AND UNJUST
FOGARTY, ASHANTIPLC LIMITED,                    ENRICHMENT
SAVVY INVESTMENTS, LLC, and
DOES 1-10,                                      JURY TRIAL DEMANDED
               Defendants.



       Plaintiff Daily Harvest, Inc. (hereinafter, “Daily Harvest” or “Plaintiff”), brings this

Complaint against Defendants eNaming.com, LLC (“eNaming.com”), Tracy Fogarty, Savvy

Investments, LLC (“Savvy Investments”), and Ashantiplc Limited (“Ashantiplc” and,

collectively, “Defendants”) and alleges as follows:

                                        INTRODUCTION

       1.      Plaintiff Daily Harvest, Inc. is a New York City-based, direct-to-consumer

business that has pioneered a wildly popular line of healthy “frozen cup” products sold under its

DAILY HARVEST® brand exclusively from its website www.daily-harvest.com. Daily Harvest

brings this action to remedy Defendants’ willful and deliberate misconduct, including

infringement of the DAILY HARVEST® trademark, cybersquatting, unjust enrichment, and

tortious interference with prospective economic advantage.

       2.      Defendants are cybersquatters on the www.dailyharvest.com domain (which

omits the hyphen in Daily Harvest’s address). Defendants have requested that Daily Harvest pay

increasingly exorbitant sums for the hyphen-less domain. In response to Daily Harvest’s refusal




                                                 1
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 2 of 26




to pay these outrageous fees, Defendants have threatened harm to the goodwill of the brand and

have now taken affirmative action to accomplish that.

       3.      Daily Harvest only just discovered Defendants launched an online campaign to

damage the brand by re-directing Daily Harvest customers who mistakenly visit

www.dailyharvest.com (as opposed to www.daily-harvest.com) to gab.com and to

donaldjtrump.com. gab.com is an extremist right-wing social media network filled with

misogynistic, anti-Semitic and racist posts. The networking site gained mainstream media

attention when it was discovered that the Pittsburgh synagogue shooter used gab.com to post his

anti-Semitic rants. Defendants have created a “Daily Harvest” profile on gab.com and filled it

with swastikas, assertions that former President and First Lady Obama are “proud to be in a

same-sex marriage,” and claims that “Feminism is a mental illness” – all with the caption that

they have been “reposted” by “Daily Harvest.”




                                                2
      Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 3 of 26




       4.      Defendants know that, as a direct-to-consumer business reaching consumers via

its website, Daily Harvest’s web domain, online presence and brand reputation are essential to its

existence. Consumers associate Daily Harvest with its brand and its website, where they shop

for and purchase Daily Harvest products. Defendants seek to destroy Daily Harvest’s

relationship and reputation with consumers who mistakenly visit Defendants’ domain and are

offended by the content Defendants posted under Daily Harvest’s name. Defendants’ conduct

infringes Daily Harvest’s trademark and irreparably damages the Daily Harvest Brand.

       5.      Daily Harvest accordingly brings this action to preserve the status quo and for

preliminary and permanent injunctive relief, money damages, and expedited discovery to help

remedy Defendants’ ongoing violations of federal and New York state law.

                                  JURISDICTION AND VENUE

       6.      The Court has subject matter jurisdiction over the Lanham Act claims pursuant to

15 U.S.C. § 1121 and 28 U.S.C. § 1331. The Court has subject matter jurisdiction over

Plaintiff’s state law claims under 28 U.S.C. § 1367 because they form part of the same case or

controversy.

       7.      The court has personal jurisdiction over Defendants because Defendants have

committed tortious acts causing injury to Daily Harvest within New York and Defendants expect

or should reasonably expect their acts to have consequences within the state and derive

substantial revenue from interstate commerce. See N.Y. Civ. Prac. Law § 302(a)(3)(ii).

       8.      Venue is proper in this District, pursuant to 28 U.S.C. § 1391, because Plaintiff is

located in this District and a substantial part of the events or omissions giving rise to the claims

occurred in this District. Venue also is proper in this District because Defendants engaged in




                                                  3
        Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 4 of 26




wrongful, fraudulent, and/or tortious conduct alleged herein that they knew or should have

known would cause harm to Daily Harvest, which is located in this District.

                                            PARTIES

         9.    Plaintiff Daily Harvest, Inc., is a New York-based Delaware corporation founded

by Rachel Drori with its principal place of business at 37 West 20th Street, New York, New

York.

         10.   Defendant eNaming.com, LLC, is a Delaware limited liability company with,

upon information and belief, its principal place of business in Scottsdale, Arizona.

         11.   Defendant Tracy Fogarty is the CEO and Founder of eNaming.com, LLC.

         12.   Defendant Savvy Investments, LLC, is a Wyoming limited liability company

with, upon information and belief, its principal place of business in Cheyenne, Wyoming.

         13.   Defendant Ashantiplc Limited is an entity located in Hong Kong, HK that is the

registrant of record of the www.dailyharvest.com domain according to ICANN’s WHOIS

database.

         14.   On information and belief, Defendants Does 1-10 are individuals and/or entities

who aided and abetted and/or helped facilitate the cybersquatting and trademark infringement

described herein. The true names and capacities of Defendants Does 1-10 are unknown to Daily

Harvest at this time.

         15.   Each of the Defendants aided and abetted, conspired with, acted as agents of, and

participated with the other Defendants in the wrongful acts and course of conduct, or otherwise

caused the damages sought herein and are responsible for the acts, occurrences and events

alleged in this Complaint.




                                                 4
      Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 5 of 26




                                    STATEMENT OF FACTS

       A.      Plaintiff Daily Harvest

       16.     Daily Harvest was founded in 2014 by Rachel Drori with the goal of providing

consumers with unprocessed foods that are easy to prepare, delicious and healthy. Ms. Drori’s

vision was to open a new market of convenient and nutrient-packed meal options using frozen

food technology to deliver meals directly to consumers.

       17.     Frozen ingredients (vegetables, fruits, seasonings, and other ingredients), properly

packaged and handled, provide substantially greater nutritional value than “fresh” ingredients,

which often languish in warehouses and on supermarket shelves. Further, emerging superfoods

have amazing health benefits but suffer from limited availability, high price points, difficulty in

dosing, and demand that outstrips supply. Consumers desire all these attributes in their food but

in a convenient format without the excessive processing and preservatives associated with

traditional frozen meals.

       18.     Ms. Drori began producing frozen smoothies in a commercial kitchen and hand-

delivering them from her car while pregnant.

       B.      Daily Harvest’s Investment Into its Novel Business Plan

       19.     The Daily Harvest team worked hard to create a seamless and easy-to-navigate

direct-to-consumer service model. Essential to this concept was a user-friendly online platform

to enable consumers to visit and research the pre-portioned products that they were interested in.

The consumer could build a box of harvest bowls, soups, overnight oats, chia parfaits, and lattes

they would like to be delivered to their door and specify the date of delivery and frequency of

recurring deliveries. Daily Harvest’s website is www.daily-harvest.com.

       20.     The result of this work was a revolutionary change from the highly-processed

“frozen meals” historically found in supermarkets. Paired with the development of suitable


                                                 5
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 6 of 26




packaging to enable frozen foods to be delivered by mail in an environmentally conscious

format, Daily Harvest was a novel concept not available or seen in the market.

       21.     Daily Harvest’s direct-to-consumer model depends on a strong online presence

and acute brand awareness, particularly among its target demographic. Daily Harvest owns the

DAILY HARVEST® trademark (U.S. Reg. No. 88035682), which it uses on all its goods and

advertising materials. Daily Harvest also uses social media platforms like Instagram and

Facebook to connect with both new and repeat customers.

       C.      The Domain www.dailyharvest.com

       22.     Defendants’ business is cybersquatting. Like patent trolls, they seek to tax both

entrepreneurs and consumers by charging brands and trademark owners for domain names that

they themselves do not use for any valid business purpose. Among cybersquatters, Defendants

are particularly odious because they seek to extort payment by directing their victims’ customers

to hateful social networking sites – and shield themselves in anonymity while doing so.

       23.     Defendant Ashantiplc and the Doe Defendants are the owners of

www.dailyharvest.com and those acting in concert with them.

       24.     Defendant Ashantiplc and the Doe Defendants have kept their identities secret by

using privacy services and dealing with Daily Harvest through their sales agent, Defendants

eNaming.com, LLC, and Tracy Fogarty. None of the Doe Defendants’ information appears in

the public record of the registration for www.dailyharvest.com. Until November 12, 2018, none

of Defendant Ashantiplc’s information appeared in the public record of the registration for

www.dailyharvest.com.

       25.     Instead, the name Savvy Investments appeared on the www.dailyharvest.com

domain registration.




                                                6
         Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 7 of 26




           26.     Savvy Investments is a privacy service often used by cybersquatters. Privacy

services allow a domain owner to register the domain using the name of the privacy service,

thereby keeping the true owner’s identity secret. When a privacy service is used, the domain

owner’s name is omitted from the public registration record. Savvy Investments touts this ability

to “shield your identity.”1

           27.     At certain times prior to October 2017, Defendant Ashantiplc and the Doe

Defendants used the registrar fabulous.com to register www.dailyharvest.com. Registrars act as

intermediaries between top-level domain name registries and the public. They contract with top-

level domain name registries to offer domain name registration services to the public. A registrar

will, for a fee, register a domain with a registry.

           28.     Using a privacy service to conceal their identity, Defendant Ashantiplc and the

Doe Defendants registered www.dailyharvest.com with the registrar fabulous.com sometime in

the past. That registration with fabulous.com was renewed most recently on November 30, 2017.

           29.     In the Fourth Quarter of 2017, the registrar Sea Wasp, LLC (“Sea Wasp”)

acquired the fabulous.com domain registration business.

           30.     Following the acquisition, www.dailyharvest.com was re-registered with Sea

Wasp. All fabulous.com/Sea Wasp registrants entered into a new registration agreement with

“Sea Wasp LLC, DBA as Fabulous” “effective 5/24/2018.”2

           31.     After its re-registration with Sea Wasp, Defendant Ashantiplc and the Doe

Defendants began using Defendant Savvy Investments as a privacy shield. Until November 12,

2018, the registration for www.dailyharvest.com reflected that the domain is registered by Savvy

Investments, LLC Privacy ID# 815721 to Sea Wasp.


1
    See Savvy Investments’ “Home” website page, accessible at http://privacy.co.com/.
2
    See Sea Wasp/Fabulous.com’s “Terms of Service” website page, accessible at https://fabulous.com/terms.


                                                          7
         Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 8 of 26




          D.     Defendants’ Attempt to Sell www.dailyharvest.com to Daily Harvest at
                 Inflated Prices

          32.    The owner of www.dailyharvest.com has communicated with Daily Harvest

through its broker and sales agent, Defendant Tracy Fogarty, CEO of Defendant eNaming.com,

who has attempted to persuade Daily Harvest to purchase the domain.

          33.    Defendants Fogarty and eNaming.com operate a domain name brokerage business

by which they arrange the purchase and sale of domain names and charge a fifteen percent

commission on each sale.

          34.    Upon information and belief, Defendants Fogarty and/or eNaming.com, LLC,

own and control the dailyharvest.com domain and/or have an interest in it.

          35.    Defendants are not in the business of using domain names, including

www.dailyharvest.com, for any valid business purpose. Instead, they are in the business of

squatting on and selling domain names for profit to legitimate businesses. In the interim,

Defendants often obtain referral fees by directing traffic from domain names they own to other

sites.

          36.    Defendants derive substantial revenue from buying and selling domain names in

interstate and international commerce and from obtaining referral fees from directing traffic to

websites in interstate and international commerce. This includes revenue from goods and

services rendered to New Yorkers, including via buying and selling domain names in

transactions with New York entities and by supplying traffic to the websites of New York

organizations.

          37.    Beginning in February 2016, Defendant Fogarty and a representative of Daily

Harvest have been engaged in off-and-on discussions in which Ms. Fogarty has attempted to

persuade Daily Harvest to purchase the www.dailyharvest.domain for five-and six-figure sums.



                                                 8
      Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 9 of 26




       38.     In February 2016, Defendants asked for $65,000 to $75,000. As Daily Harvest’s

business has grown, the amount requested has steadily increased. In subsequent correspondence,

Ms. Fogarty demanded $100,000, $115,000, and then $175,000, justifying the increases with the

observation that Daily Harvest had “just raised money.”

       39.     During these conversations, Defendant Fogarty repeatedly referred to Daily

Harvest, its current business prospects, and its success in obtaining funding.

       40.     In their efforts to sell the www.dailyharvest.com domain to Daily Harvest,

Defendants purposefully directed their efforts at Daily Harvest in New York City. Defendant

Fogarty, acting as CEO of Defendant eNaming, LLC and as the sales agent and broker for

Defendant Ashantiplc and the Doe Defendants, was aware that she was negotiating with

representatives of Daily Harvest and that Daily Harvest was located in New York City.

Defendant Fogarty also knew that the Daily Harvest representative she was speaking to had a

New York address and telephone number. The emails Ms. Fogarty exchanged with Daily

Harvest’s representative identify his address as [xxx] East 25th Street, NY, NY 10010, and his

phone number is on the 212 exchange.

       41.     On August 21, 2018, Defendant Fogarty emailed the Daily Harvest representative

and asked “to chat for a few minutes today or tomorrow.” The next day, Daily Harvest’s

representative responded, “is there a good time to call you this afternoon\ Jay Bhatti 212-300-

[xxxx],” at which point Ms. Fogarty asked him to “give me a call.”

       42.     On the call, Defendant Fogarty stated that she did not understand why Daily

Harvest would not purchase the www.dailyharvest.com domain. She represented that there were

“thousands” of visitors a day to www.dailyharvest.com who typed in the address themselves

rather than being directed from another website or search engine. Ms. Fogarty told the Daily




                                                 9
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 10 of 26




Harvest representative that she received many comments or requests asking about Daily Harvest

and asking to buy products. After Daily Harvest’s representative informed Ms. Fogarty that

Daily Harvest would not offer anything near her asking price, she re-emphasized the organic

traffic to the www.dailyharvest.com domain and asked for $170,000. The Daily Harvest

representative said he would get back to Defendant Fogarty after speaking to Daily Harvest’s

founder.

       43.     Upon calling Defendant Fogarty back, Daily Harvest’s representative restated that

Daily Harvest was sticking to its position. Defendant Fogarty again stated that she did not

understand why Daily Harvest did not want the domain, noted that Daily Harvest had just raised

money, and asserted that Daily Harvest would make the purchase price back from the organic

web traffic to the www.dailyharvest.com domain. Daily Harvest’s representative was not

swayed, prompting Defendant Fogarty to threaten that the domain owner “might forward the site

to an adult website,” which “would not be a good look for Daily Harvest.” Daily Harvest’s

representative informed Defendant Fogarty that any such maneuver would result in legal action.

       44.     At this and prior times, Defendants had pointed the www.dailyharvest.com

domain to a page on Defendant eNaming.com’s website,

https://enaming.com/exclusive/domain/dailyharvest.com/. That website advertised the

www.dailyharvest.com domain for sale.

       E.      Defendants’ Attempt to Extort Daily Harvest into Buying
               www.dailyharvest.com

       45.     Defendants were not content with the fruits of their negotiations with Daily

Harvest and decided to try extortion to obtain payment for their domain.




                                               10
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 11 of 26




       46.    On November 2, 2018, Plaintiff discovered that www.dailyharvest.com was

redirecting users to donaldjtrump.com, the campaign website of Donald J. Trump for President,

Inc., which is headquartered at 725 Fifth Avenue, New York, NY 10022.

       47.    Defendants received referral fees in return for directing traffic to

www.donaldjtrump.com.

       48.    The following week, Defendants upped the ante by directing traffic to an

extremist right-wing social media network which came to the general public’s attention days

earlier because the Pittsburg Synagogue shooter had posted hateful and anti-Semitic posts on the

network before carrying out his massacre.

       49.    Defendants caused www.dailyharvest.com to point to a page on gab.com titled

Daily Harvest, which features a series of posts purporting to have been “reposted” by “Daily

Harvest.” Those include:




                                                11
Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 12 of 26




                                12
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 13 of 26




       50.     Defendants have also reposted content under the Daily Harvest name that is

directly at odds with Daily Harvest’s brand identity of healthy, unprocessed foods:




       51.     Defendants also began posting disparaging comments about Daily Harvest and its

products:




                                               13
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 14 of 26




       52.     Most recently, Defendants targeted a Daily Harvest influencer when they

screenshotted her Facebook post and again made disparaging comments about the Daily Harvest

brand and products:




       53.     These associations with extreme racist, anti-Semitic, and misogynistic hate speech

are antithetical to Daily Harvest’s carefully built brand. Daily Harvest carefully cultivates a

wholesome, healthy non-partisan image.



                                                 14
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 15 of 26




       54.     Defendants knew and intended that this campaign would cause injury to Daily

Harvest and its brand by associating Daily Harvest with hateful speech and damaging its

relationship with sponsors, business partners, and influencers. Defendants also knew that this

injury would be felt in New York City, where Daily Harvest operates.

       55.     Already, Daily Harvest’s customers, potential customers, business partners, and

potential business partners have raised questions about the material linked to on

www.dailyharvest.com and asked why Daily Harvest is associated with this material. Upon

information and belief, many other potential customers of Daily Harvest have been turned away

from further exploring its products by Defendants’ misdirection and misconduct.

       56.     Daily Harvest’s attempts to resolve the matter amicably have been unsuccessful.

After counsel for Daily Harvest wrote to Defendants, they received a response from Ms.

Fogarty’s lawyer informing them that he would “pursue sanctions against you personally” and

that litigation would be “fun.”

       57.     Until November 12, 2018, Defendant Savvy Investments refused to remove the

privacy service that was protecting the identity of Defendant Ashantiplc and the Doe Defendants

who registered www.dailyharvest.com. Defendant Savvy Investments continued to supply

Defendant Ashantiplc and the Doe Defendants with its privacy service, thereby protecting their

identities, despite having been informed of the ongoing infringement of Daily Harvest’s marks

and being aware that Daily Harvest’s DAILY HARVEST® trademark is identical to

www.dailyharvest.com.




                                                15
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 16 of 26




       F.      Daily Harvest Has Suffered Substantial Damages and Will Suffer
               Irreparable Harm as a Result of Defendants’ Misconduct

       58.     Daily Harvest has spent years developing its products, identifying sources for its

ingredients, innovating ways to manufacture and market its products, and developing a

subscription-based customer following.

       59.     Defendant Fogarty has represented that Daily Harvest is losing customers by the

thousands, as potential purchasers who have seen Daily Harvest’s advertising type in

www.dailyharvest.com and inquire about Daily Harvest products. The loss of these potential

customers – both as present and future customers – is irreparable.

       60.     It is impossible to quantify Daily Harvest’s lost sales or counteract such confusion

completely.

       61.     As a result of Defendants’ conduct, Daily Harvest has effectively lost control of

the Daily Harvest brand.

       62.     The Daily Harvest brand has suffered tarnishment by being associated with

gab.com and donaldjtrump.com. Like many brands, Daily Harvest remains apolitical. By

improperly affiliating Daily Harvest with polarizing, right-wing viewpoints, Plaintiff’s brand has

been cast in a negative light.

                                       CAUSES OF ACTION

                               FIRST CAUSE OF ACTION
  (Cybersquatting – Violation of Anticybersquatting Consumer Protection Act 15 U.S.C.
                                      § 1125(d)(1))

       63.     Daily Harvest hereby incorporates by reference each and every allegation

contained above as if set forth herein.

       64.     The Anticybersquatting Consumer Protection Act provides that a person shall be

liable in a civil action by the owner of a trademark if that person “(i) has a bad faith intent to



                                                  16
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 17 of 26




profit from that mark,” and (ii) “registers, traffics in, or uses a domain name that in the case of a

mark that is distinctive at the time of registration of the domain name, is identical or confusingly

similar to that mark.”

       65.     www.dailyharvest.com is identical or confusingly similar to Daily Harvest’s

DAILY HARVEST® trademark.

       66.     Defendants have registered, trafficked in, and used the www.dailyharvest.com

domain name.

       67.     Defendants have done so with a bad faith intent to profit from the mark by

extorting a purchase payment from Daily Harvest.

       68.     During the Parties’ negotiations, the www.dailyharvest.com domain name pointed

to Defendant eNaming.com’s website.

       69.     After Daily Harvest refused to pay Defendants’ asking price, Ms. Fogarty

threatened action that would “not be a good look for Daily Harvest.” Soon after, Defendants

redirected the domain name to extreme and offensive content intended to tarnish Daily Harvest’s

brand. This was done in bad faith with the intention to force Daily Harvest to pay for the

domain.

       70.     Defendants have no trademark or other intellectual property rights in the

www.dailyharvest.com domain name; nor do they use the domain name for any proper purpose.

       71.     On November 30, 2017, Defendant Ashantiplc and the Doe Defendants renewed

the registration for www.dailyharvest.com with the registrar fabulous.com.

       72.     In late 2017, when Sea Wasp acquired fabulous.com, the www.dailyharvest.com

domain was re-registered with Sea Wasp.




                                                 17
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 18 of 26




         73.   Effective May 24, 2018, all Sea Wasp/fabulous.com registrants entered into a new

registration agreement with “Sea Wasp LLC., DBA as Fabulous.”

         74.   After Sea Wasp acquired fabulous.com, Savvy Investments became the privacy

service associated with and the current registrant of record for www.dailyharvest.com.

         75.   Defendants have and continue to hide the domain owner’s identity behind the

shield of a privacy service.

         76.   The DAILY HARVEST® trademark is distinctive as it is fanciful or suggestive

and does not describe Daily Harvest’s goods or services or their attributes. The DAILY

HARVEST® trademark is also recognized by consumers as an identifier for the Daily Harvest

brand.

         77.   Defendant Savvy Investments is liable under the Lanham Act because it continues

to supply its product to Defendants whom it knows or has reason to know are engaging in

infringement of the DAILY HARVEST® trademark.

         78.   Defendants’ activities as alleged herein have caused, and continue to cause,

irreparable injury to Daily Harvest.

         79.   Defendants’ activities as alleged herein therefore violate 15 U.S.C. § 1125(d)(1).

                            SECOND CAUSE OF ACTION
         (Trademark Infringement– Violation of Lanham Act 15 U.S.C. § 1114(1)(a))
         80.   Plaintiff Daily Harvest hereby incorporates by reference each and every allegation

contained above as if set forth herein.

         81.   15 U.S.C. § 1114(1)(a) forbids Defendants to “use in commerce any reproduction,

counterfeit, copy, or colorable imitation of a registered mark in connection with the sale, offering

for sale, distribution, or advertising of any goods or services on or in connection with which such

use is likely to cause confusion, or to cause mistake, or to deceive.” 15. U.S.C. § 1114(1)(a).



                                                18
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 19 of 26




       82.     Defendants are using the DAILY HARVEST® mark in commerce by

incorporating the mark into their website, creating a Daily Harvest profile on gab.com, and

reposting content on gab.com under the Daily Harvest name.

       83.     Defendants are using the DAILY HARVEST® mark in commerce by earning

referral revenue from the www.dailyharvest.com domain, by attempting to sell the

www.dailyharvest.com domain, and by interfering with Daily Harvest’s commercial activities.

       84.     Defendants’ use of the DAILY HARVEST® trademark is likely to prevent

Internet users from reaching Daily Harvest’s website.

       85.     Defendants’ use of the DAILY HARVEST® trademark has caused and is likely

to cause confusion, mistake, or deception among Daily Harvest customers and business partners.

       86.     Defendant Savvy Investments is liable under the Lanham Act because it continues

to supply its product to Defendants whom it knows or has reason to know are engaging in

infringement of the DAILY HARVEST® trademark.

       87.     Defendants’ activities as alleged herein have caused, and continue to cause,

irreparable injury to Daily Harvest.

       88.     Defendants’ activities as alleged herein therefore violate 15 U.S.C. § 1114(1)(a).

                            THIRD CAUSE OF ACTION
         (Trademark Infringement – Violation of Lanham Act 15 U.S.C. § 1125(a))
       89.     Daily Harvest hereby incorporates by reference each and every allegation

contained above as if set forth herein.

       90.     15 U.S.C. § 1125(a) holds liable “any person who, on or in connection with any

goods or services, or any container for goods, uses in commerce any word, term, name, symbol,

or device, or any combination thereof, or any false designation of origin, false or misleading

description of fact, or false or misleading representation of fact which – (a) is likely to cause



                                                 19
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 20 of 26




confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of

such person with another person, or as to the origin, sponsorship, or approval of his or her goods,

services, or commercial activities by another person, or (b) in commercial advertising or

promotion, misrepresents the nature, characteristics, qualities, or geographic origin of his or her

or another person’s goods, services, or commercial activities.”

       91.     Defendants are using the DAILY HARVEST® mark in commerce by

incorporating the mark into their website, creating a Daily Harvest profile on gab.com, and

reposting content on gab.com under the Daily Harvest name.

       92.     Defendants are using the DAILY HARVEST® mark in commerce by earning

referral revenue from the www.dailyharvest.com domain, by attempting to sell the

www.dailyharvest.com domain, and by interfering with Daily Harvest’s commercial activities.

       93.     Defendants’ use of the DAILY HARVEST® trademark has caused and is likely

to cause confusion, mistake, or deception to customers and business partners of Daily Harvest as

to the affiliation of Daily Harvest with Defendants’ material, gab.com, and

www.donaldjtrump.com.

       94.     Defendants have promoted their Daily Harvest gab.com profile page with posts

that misrepresent the nature, characteristics, qualities, or geographic origin of Defendants’ and

Daily Harvest’s goods, services, or commercial activities.

       95.     Defendant Savvy Investments is liable under the Lanham Act because it continues

to supply its product to Defendants whom it knows or has reason to know are engaging in

infringement of the DAILY HARVEST® trademark.

       96.     Defendants’ activities as alleged herein have caused, and continue to cause,

irreparable injury to Daily Harvest.




                                                 20
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 21 of 26




       97.     Defendants’ activities as alleged herein therefore violate 15 U.S.C. § 1125(a).

                              FOURTH CAUSE OF ACTION
          (Dilution by Tarnishment – Violation of Lanham Act 15 U.S.C. § 1125(c))
       98.     Daily Harvest hereby incorporates by reference each and every allegation

contained above as if set forth herein.

       99.     15 U.S. C. § 1125(c) provides injunctive relief to the owner of a distinctive,

famous mark against “another person who, at any time after the owner’s mark has become

famous, commences use of a mark or trade name in commerce that is likely to cause dilution

by…tarnishment of the famous mark, regardless of the presence or absence of actual or likely

confusion, of competition, or of actual economic injury.”

       100.    The DAILY HARVEST® trademark has become famous and distinctive.

       101.    After the DAILY HARVEST® trademark became famous and distinctive,

Defendants began using the DAILY HARVEST® mark in commerce by incorporating the mark

into their website, creating a Daily Harvest profile on gab.com, and reposting content on

gab.com under the Daily Harvest name.

       102.    After the DAILY HARVEST® trademark became famous and distinctive,

Defendants began using the DAILY HARVEST® mark in commerce by earning referral revenue

from the www.dailyharvest.com domain, by attempting to sell the www.dailyharvest.com

domain, and by interfering with Daily Harvest’s commercial activities.

       103.    Defendant Savvy Investments is liable under the Lanham Act because it continues

to supply its product to Defendants whom it knows or has reason to know are engaging in

infringement of the DAILY HARVEST® trademark.

       104.    Defendants’ use of the DAILY HARVEST® mark has caused, and is likely to

cause tarnishment of the mark.



                                                21
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 22 of 26




       105.    Defendants’ activities as alleged herein therefore violate 15 U.S.C. § 1125(c).

                               FIFTH CAUSE OF ACTION
       (Injury to Business Reputation; Dilution – Violation of NY Gen Bus L § 360-L)
       106.    Daily Harvest hereby incorporates by reference each and every allegation

contained above as if set forth herein.

       107.    New York’s General Business Law § 360-L provides that “injury to business

reputation or of dilution of the distinctive quality of a mark or trade name shall be a ground for

injunctive relief in cases of infringement of a mark registered or not registered or in cases of

unfair competition, notwithstanding the absence of competition between the parties or the

absence of confusion as to the source of goods or services.”

       108.    The DAILY HARVEST® mark is distinctive.

       109.    Defendants’ use of the DAILY HARVEST® mark has associated Daily Harvest

with extremist political messages.

       110.    Defendants’ use of the DAILY HARVEST® mark has caused injury to the

business reputation of Daily Harvest and dilution of the distinctive quality of the DAILY

HARVEST® mark.

       111.    Defendants’ activities as alleged herein therefore violate New York’s General

Business Law § 360-L.

       112.    Defendant Savvy Investments is secondarily liable because it continues to supply

its product to Defendants whom it knows or has reason to know are engaging in infringement of

the DAILY HARVEST® trademark.

                                 SIXTH CAUSE OF ACTION
                       (Tortious Interference with Business Expectancy)
       113.    Daily Harvest hereby incorporates by reference each and every allegation

contained above as if set forth herein.


                                                 22
      Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 23 of 26




       114.    Defendants’ conduct, as alleged above, constitutes fraudulent and unfair business

practices.

       115.    Defendants intentionally and tortuously interfered with business arrangements

Daily Harvest would otherwise have with customers seeking the Daily Harvest website by

willfully re-registering a domain name that infringed upon the DAILY HARVEST® mark and

directing those potential customers to websites that tarnish the Daily Harvest brand.

       116.    Defendants’ conduct also interferes with Daily Harvest’s business and prospective

business by violating, inter alia, federal and state laws and regulations.

       117.    Daily Harvest has lost time, monetary and human resources, the value of its

brand, and consumer contractual relationships, and will continue to suffer irreparable harm, as a

direct result of Defendants’ intentional interferences and misconduct.

                              SEVENTH CAUSE OF ACTION
                       (Unjust Enrichment – New York Common Law)
       118.     Daily Harvest hereby incorporates by reference each and every allegation

contained above as if set forth herein.

       119.    As a result of the foregoing, Defendants have unjustly enriched themselves

through the unauthorized and willful exploitation of Daily Harvest’s property and continue to do

so.

       120.    Defendants have, and will continue to cause, irreparable harm to Daily Harvest in

an amount to be determined at trial.

                               EIGHTH CAUSE OF ACTION
                       (Unfair Competition – New York Common Law)
       121.    Daily Harvest hereby incorporates by reference each and every allegation

contained above as if set forth herein.




                                                 23
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 24 of 26




       122.    Daily Harvest devoted substantial amounts of labor, skill and money to the

development of its business plan and marketing strategy. This includes Daily Harvest’s easy-to-

navigate website, social media accounts, overall market impression, and business and consumer

good will.

       123.    Defendants have engaged in an intentional course of conduct for the purposes of

harming Daily Harvest’s business relationships and consumer-base to gain an unfair commercial

advantage over Daily Harvest.

       124.    Defendants’ willful actions have misappropriated Daily Harvest’s efforts to build

a successful brand and a loyal client base.

       125.    Defendants have, and will continue to cause, irreparable harm to Daily Harvest in

an amount to be determined at trial, and are continuing to cause immediate and irreparable harm

for which Daily Harvest has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Daily Harvest prays for an Order from the Court and Judgment

as follows:

       A.      An Order from this Court requiring Defendants and third-party registrars and

registries to immediately transfer the www.dailyharvest.com domain to Daily Harvest.

       B.      An order enjoining Defendants from making any use of the

www.dailyharvest.com domain, including directing the www.dailyharvest.com domain to any

website or posting any content on www.dailyharvest.com or otherwise selling, transferring,

altering, or otherwise disposing of the www.dailyharvest.com registration.

       C.      An order enjoining Defendants to remove any “www.dailyharvest.com” or “Daily

Harvest” pages or content that they have posted on gab.com, other social media sites, or online




                                               24
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 25 of 26




sites of any kind and not to post any further www.dailyharvest.com or Daily Harvest pages or

content on gab.com, other social media sites, or online sites of any kind.

       D.      An order enjoining Defendants to remove any “www.dailyharvest.com” or “Daily

Harvest” pages or content that they have posted on gab.com or other websites and barring

Defendants from posting any further www.dailyharvest.com or Daily Harvest pages or content

on gab.com or other websites.

       E.      An order enjoining Defendants from using the term DAILY HARVEST or any

identical or confusingly similar phrase.

       F.      An order enjoining Defendants to desist from representing to any third party that

they are “Daily Harvest.”

       G.      An award of all monetary damages, both compensatory and punitive, suffered by

Daily Harvest as a result of the conduct at issue in this matter.

       H.      An award of all amounts that Defendants have earned from the

www.dailyharvest.com website, gab.com, or any other activities using the Daily Harvest name.

       I.      Pre- and post-judgment interest, costs, and attorneys’ fees.

       J.      Such other and further relief as the Court deems just and proper.




                                                 25
     Case 1:18-cv-10464-LTS-OTW Document 17 Filed 11/14/18 Page 26 of 26




Dated: November 14, 2018                              Respectfully Submitted,

                                                      BRAUNHAGEY & BORDEN LLP

                                                         /s/ J. Noah Hagey, Esq.
                                                      J. Noah Hagey, Esq.
                                                      Andrew Levine, Esq.
                                                      Jeffrey M. Theodore, Esq. (pro hac vice
                                                      application forthcoming)
                                                      7 Times Square, 27th Floor
                                                      New York, NY 10036-6524
                                                      Tel. & Fax: (646) 829-9403
                                                      Email: hagey@braunhagey.com
                                                      Email: levine@braunhagey.com
                                                      Email: theodore@braunhagey.com

                                                      Counsel for Plaintiff Daily Harvest, Inc.

                                  DEMAND FOR JURY TRIAL

        Plaintiff Daily Harvest, Inc. hereby demands a jury trial of all claims and causes of action

triable before a jury.


Dated: November 14, 2018                              Respectfully Submitted,

                                                      BRAUNHAGEY & BORDEN LLP

                                                         /s/ J. Noah Hagey, Esq.
                                                      J. Noah Hagey, Esq.
                                                      Andrew Levine, Esq.
                                                      Jeffrey M. Theodore, Esq. (pro hac vice
                                                      application forthcoming)
                                                      7 Times Square, 27th Floor
                                                      New York, NY 10036-6524
                                                      Tel. & Fax: (646) 829-9403
                                                      Email: hagey@braunhagey.com
                                                      Email: levine@braunhagey.com
                                                      Email: theodore@braunhagey.com

                                                      Counsel for Plaintiff Daily Harvest, Inc.




                                                 26
